In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-15-00256-CR


                          JACQUELINE ELAINE SMITH, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 297th District Court
                                     Tarrant County, Texas
               Trial Court No. 1332459D, Honorable David C. Hagerman, Presiding

                                            April 11, 2016

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

        Jaqueline Elaine Smith appealed her conviction for aggravated assault with a

deadly weapon.1 Her single issue on appeal involves the sufficiency of the evidence

underlying the conviction. She avers that ". . . there is insufficient evidence for the jury

to have found beyond a reasonable doubt that Appellant committed the offense of

aggravated assault because Appellant was acting in self-defense at the time of the


        1
          Counsel for appellant several times alludes to a conviction for murder in appellant's brief. Yet,
the victim testified against appellant at trial. This may be why the State charged appellant simply with
aggravated assault with a deadly weapon.
offense since she was being attacked in her home and was in fear of serious bodily

injury or death." We affirm. 2

       No one questions the sufficiency of the trial court's charge to the jury. In it, it

instructed the jurors that:

       Now, If you find from the evidence beyond a reasonable doubt that on or about
       the 28th day of June 2013, in Tarrant County, Texas, the Defendant, Jacqueline
       Elaine Smith, did then and there intentionally or knowingly cause bodily injury to
       Michelle Roberts by shooting her with a deadly weapon, to-wit: a firearm, as
       alleged in the indictment, but you further find from the evidence, or you have a
       reasonable doubt thereof, that at that time the defendant reasonably believed
       that [her] intervention was immediately necessary to prevent the other's imminent
       commission of burglary and she reasonably believed that the use of force other
       than deadly force to protect or recover the land or property would expose the
       defendant to a substantial risk of death or serious bodily injury, and so believing,
       she shot Michelle Roberts with a deadly weapon, to wit: a firearm, which caused
       serious bodily injury to Michelle Roberts, then you will acquit the defendant and
       say by your verdict "not guilty."

       Before us, appellant does not deny twice shooting the victim, Michelle Roberts,

with a handgun. Instead, she asserts that she acted in self-defense. In convicting her

of aggravated assault, the jury obviously rejected her claimed defense. Whether that

decision was supported by sufficient evidence does not depend on whether the State

presented evidence which refuted appellant's self-defense testimony. Saxton v. State,

804 S.W.2d 910, 914 (Tex. Crim. App. 1991); Turner v. State, No. 02-13-00487-CR,

2015 Tex. App. LEXIS 8559, at *2-4 (Tex. App.—Fort Worth, August 13, 2015, no pet.)

(mem. op., not designated for publication). Instead, we determine if after viewing all the

evidence in the light most favorable to the prosecution, any rational trier of fact would

have found the essential elements of the crime beyond a reasonable doubt and also

would have found against appellant on the self-defense issue beyond a reasonable

       2
         Because the appeal was transferred to this court from the Fort Worth Court of Appeals, we
apply the latter’s precedent where available should no controlling precedent from a higher court exist.
See TEX. R. APP. P. 41.3.

                                                  2
doubt. Id. So too do "we view all of the evidence in the light most favorable to the

verdict. . . ." Branigan v. State, No. 02-13-00490-CR, 2015 Tex. App. LEXIS 5682, at

*14 (Tex. App.—Fort Worth, June 4, 2015, no pet.) (mem. op., not designated for

publication). "This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts." Id. Furthermore, the "trier of fact is the

sole judge of the weight and credibility of the evidence." Id. "Thus, when performing an

evidentiary sufficiency review, we may not re-evaluate the weight and credibility of the

evidence and substitute our judgment for that of the factfinder."        Id.   Rather, "we

determine whether the necessary inferences are reasonable based upon the cumulative

force of the evidence when viewed in the light most favorable to the verdict.” Id. Also

we "presume that the factfinder resolved any conflicting inferences in favor of the verdict

and defer to that resolution." Id.

       Needless to say, the record before us contains an amalgam of conflicting

evidence. Appellant testified about how she was confronted at her apartment door by

Michelle Roberts and two others, how two of them attempted to enter her apartment,

how they physically accosted her, and how she felt sufficiently threatened to warrant

removing a handgun from her night gown and twice shooting Roberts. Others testified

about appellant having previously threatened to "kill" Roberts, how they met with

appellant on the day of the shooting to discuss some controversy, how neither Roberts

nor the two accompanying her physically attacked appellant or attempted to enter the

apartment, how they stood no closer than four feet from the entrance to appellant's

apartment, how the conversation began in a relatively peaceful manner but escalated to



                                             3
a yelling match between Roberts and appellant, how Roberts purportedly walked to the

grass and away from appellant when she felt as if she was making no headway with

appellant, how appellant then shot Roberts twice, and how one of those accompanying

Roberts wrestled with appellant to remove the gun from her grasp after shooting

Roberts. Viewing this amalgam of evidence in a light most favorable and according the

jury its freedom to make credibility choices, we conclude that the evidence of record

was enough to permit a rational trier of fact to 1) find the essential elements of

aggravated assault beyond a reasonable doubt and 2) find against appellant on the self-

defense issue beyond a reasonable doubt. Consequently, we overrule appellant's sole

issue.

         However, our review of the judgment revealed a clerical error therein. It states

that appellant pled "guilty" to the offense when she actually pled "not guilty." Having the

authority to modify the judgment to accurately reflect the record, Nelson v. State, 149
S.W.3d 206, 213 (Tex. App.—Fort Worth 2004, no pet.), we do so here by substituting

the words "not guilty" for "guilty" under the category "Plea to Offense" appearing in the

judgment. As modified, the judgment is affirmed.



                                                               Brian Quinn
                                                               Chief Justice




                                             4